[Cite as State v. Hammond, 124 Ohio St.3d 561, 2010-Ohio-1423.]




           THE STATE OF OHIO, APPELLEE, v. HAMMOND, APPELLANT.
       [Cite as State v. Hammond, 124 Ohio St.3d 561, 2010-Ohio-1423.]
Court of appeals’ judgment affirmed in part and reversed in part on the authority
        of State v. Williams, and judgment of the trial court reinstated.
     (No. 2009-1302 — Submitted March 31, 2010 — Decided April 7, 2010.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-080394.
                                 __________________
        {¶ 1} The judgment of the court of appeals holding that appellant may be
convicted of one count of attempted murder is affirmed, and the judgment of the
court of appeals holding that appellant may not be convicted of two counts of
felonious assault is reversed, on the authority of State v. Williams, 124 Ohio St.3d
381, 2010-Ohio-147, 922 N.E.2d 937.               The judgment of the trial court is
reinstated.
        MOYER, C.J.,1 and LUNDBERG STRATTON, O’CONNOR, O’DONNELL, and
CUPP, JJ., concur.
        PFEIFER and LANZINGER, JJ., dissent and would affirm the judgment of the
court of appeals.
                                 __________________
        Joseph T. Deters, Hamilton County Prosecuting Attorney, and Judith
Anton Lapp, Assistant Prosecuting Attorney, for appellee.
        Bruce K. Hust, for appellant.
                               ______________________




1. The late Chief Justice Thomas J. Moyer participated in the deliberations in, and the final
resolution of, this case prior to his death.